_____________

                                    No. 95-3660SI
                                    _____________


United States of America,                *
                                         *
            Appellee,                    *
                                         *    On Appeal from the United
      v.                                 *    States District Court
                                         *    for the Southern District
                                         *    of Iowa.
Bernard Francis Rogers,                  *
                                         *
            Appellant.                   *

                                    ___________

                   Submitted:        April 9, 1996

                          Filed:    July 26, 1996
                                    ___________

Before RICHARD S. ARNOLD, Chief Judge, WOLLMAN and HANSEN, Circuit Judges.
                                ___________

RICHARD S. ARNOLD, Chief Judge.


      A jury convicted Bernard Rogers of one count of conspiracy to
distribute methamphetamine in violation of 21 U.S.C. § 846(a)(1) and two
counts of distribution of methamphetamine in violation of 21 U.S.C.
§   841(a)(1).   The     District    Court1   sentenced   him   to   twenty   years'
imprisonment on each count, all to run concurrently.        Rogers challenges his
convictions on three grounds:       improper admission of prior-crimes evidence;
an erroneous jury instruction; and sufficiency of the evidence.          We affirm.




       1
      The Hon. Ronald E. Longstaff, United States District Judge
for the Southern District of Iowa.
                                         I.


    Between 1992 and 1994, Rogers took part in a multi-state scheme to
distribute methamphetamine.         He was supplied with the methamphetamine by
Donald Jones and Willie Olsen of California.            Rogers, in turn, supplied
methamphetamine to Jack Pyle, Jerry Tolkan, and Dennis Rosenboom.                  The
drugs were distributed from hotel rooms in the Des Moines, Iowa, and Kansas
City, Missouri, area.       Following several years of multi-state investigation
by law-enforcement officers, Rogers was indicted and later convicted of
conspiracy to distribute methamphetamine between September 1992 and May
1994; and distribution of methamphetamine on February 15, 1994, and March
26, 1994.    The following evidence was adduced at trial in support of his
convictions.


     Rogers owned an auto-repair shop known as B & W Auto Repair, located
in Independence, Missouri.       In September of 1992, he was linked to a drug
house in Ontario, California.        Officers    searched the house and found ten
loaded firearms, one pound of methamphetamine, and approximately $55,000
in cash.    The link to Rogers came in the form of a B & W business card
found in a duffle bag carried by Barry Fillpot, who arrived at the house
as the search was proceeding.         In addition to the business card, the bag
contained drug notes, approximately $20,000 in cash, and round-trip airline
tickets    which   showed    that   Fillpot    had   recently   arrived   at   Ontario
International Airport from Missouri.


     The following month, October 1992, police responded to an anonymous
complaint that drugs were being used at B & W.           Fillpot, who was the lead
mechanic at the shop, gave the officers verbal and written permission to
conduct a search.     No controlled substance was found.


     In January of 1994, Don Johnson, while driving a car registered to
Rogers and Willie Owens, was arrested in




                                         -2-
Independence, Missouri.    The car contained approximately $30,000 in cash
and 17.5 grams of methamphetamine.


     On February 15, 1994, Rogers stayed at The Days Inn in Des Moines,
Iowa, with Jack Pyle.     Shelia Buschboom, an employee of the Best Western
Colonial, testified that Rogers, Pyle, and two other men checked into the
Best Western Colonial between February 14 and 15, 1994.     Just four days
later, on February 19, Pyle was arrested at the Bavarian Inn in Des Moines
with 32 grams of methamphetamine, a handgun, $10,000 in cash, and a safe.
He testified that he received the drugs from Rogers.


     Rogers and Pyle checked into The Inn Motel in Des Moines, Iowa, on
March 26, 1994.    Pyle testified that the two men, along with Dennis
Rosenboom, conducted a one-pound methamphetamine transaction.        Pyle's
testimony was corroborated by the testimony of Special Agent Vic Muñoz, who
presented documentary evidence in the form of telephone receipts.        In
addition, Connie Newlin, an employee of The Inn, testified that Rogers and
Pyle registered at The Inn on March 26, 1994.


     In April of 1994, officers found a Western Union money transfer and
a Federal Express Voucher from B & W during a search of the Donald Jones
residence in Ontario, California.      The notes contained a reference to
Rogers concerning the sum of $340,500 and the following notation:   "Bernie
owing $57,000."


     Later in April, Pyle was arrested in Des Moines while in possession
of one-half pound of methamphetamine he received from Rogers.   Pyle signed
a plea agreement on July 21, 1994, and agreed to cooperate with law
enforcement.   At trial, he testified that Rogers fronted him 15 to 20
pounds of methamphetamine at approximately $20,000 an ounce.     He stated
that he traveled to Rogers's home in Blue Ridge, Missouri, to pick up the
methamphetamine and then returned to Iowa, where he distributed it




                                     -3-
to his customers.     Pyle further testified that Rogers had told him that he
received the methamphetamine from the West Coast and that his connection
was "Willie."      According to Rogers, the drug money was sent by Western
Union from B & W to California.       Pyle's wife, Carol Pyle, testified that
she   was    directed   by   Jack   Pyle    to   transport   the   proceeds      from
methamphetamine sales in Des Moines to Rogers in Kansas City.


      Another alleged co-conspirator, Jerry Tolkan, also testified against
Rogers.     He stated that he received methamphetamine from Rogers and paid
him between $12,000 and $14,000, plus a horse trailer.           Tolkan later gave
the methamphetamine to Dennis Rosenboom.


      Based on these facts, and other evidence presented at the trial, the
jury found Rogers guilty of the three counts charged in the indictment.
Rogers now raises the following issues on appeal.


                                       II.


      First, Rogers challenges the admission into evidence of his two prior
state-court convictions.         During the trial, the government introduced
certified copies of Rogers's prior convictions for unlawful possession of
a controlled substance with intent to distribute, and maintaining a vehicle
where a controlled substance was kept.              The convictions occurred in
Oklahoma in 1990.


      Rogers argues that admission of this evidence served no permissible
purpose under Fed. R. Evid. 404(b).        Specifically, he urges that the state
offenses were not similar in kind to the current charges.                   In the
alternative, he urges that the probative value of the evidence does not
outweigh     the   prejudicial   impact.      The   government   claims   that    the
convictions were probative of Rogers's knowledge, and that any error in
admitting the evidence was harmless.




                                       -4-
     Under Rule 404(b), evidence of prior crimes is admissible to prove
a defendant's "motive, opportunity, intent, preparation, plan, knowledge,
identity, or absence of mistake."         Evidence designated for one of these
purposes must be:    (1) relevant to a material issue raised at trial, (2)
similar in kind and close in time to the crime charged, (3) supported by
sufficient evidence to support a finding by a jury that the defendant
committed   the   other   act,   and   (4)   not   the   cause   of    prejudice   that
substantially outweighs its probative value.         United States v. Escobar, 50
F.3d 1414, 1421 (8th Cir. 1995).       The trial court has broad discretion when
determining the admissibility of other-crimes evidence.               Ibid.
     The issue here is whether Rogers's prior crimes are similar in kind
to the crimes charged in the indictment.                 This Court has held that
"testimony of prior drug transactions is admissible to prove that a
defendant acted knowingly and intentionally."            Ibid. (citations omitted).
We have recognized, for example, that a defendant's previous conviction for
large-scale drug dealing may be admissible to prove knowledge in a later
prosecution for conspiracy to distribute the same drug.               United States v.
Shoffner, 71 F.3d 1429, 1432 (8th Cir. 1995) (involvement in marijuana
dealing under different circumstances tends to prove knowledge in marijuana
conspiracy prosecution).    But our cases stop short of recognizing that all
previous drug convictions are similar in kind to drug charges involved in
a subsequent prosecution of the same defendant.          In United States v. Mejia-
Uribe, 75 F.3d 395, 398 (8th Cir. 1996), we held that a defendant's
previous conviction for the single sale of a drug was not similar in kind
to a later conspiracy to distribute the same drug.                     Rogers's prior
convictions involved possession of methamphetamine with the intent to
distribute.   This crime, we think, is similar in kind to distribution of
methamphetamine, which is the crime charged in two of the three counts
against Rogers.


     On the other hand, the probative value of the prior crimes




                                        -5-
seems to us quite small.       The fact that Rogers had previously possessed
methamphetamine with the intention of distributing it may tend to show that
he knew the substance involved in the present case was methamphetamine.
This knowledge, however, was not really in issue at the trial, except in
the formal sense that a plea of not guilty puts all elements of a charged
crime in issue.     On the whole, although Rogers has a substantial point, we
are not persuaded that the trial court abused its broad discretion in
admitting this prior-crimes evidence.


                                        III.


      Rogers's    second    argument     relates   to   the    "reasonable   doubt"
instruction given to the jury.         The District Court charged the jury as
follows:


            A reasonable doubt is a doubt based upon reason and
            common sense, and not the mere possibility of
            innocence. A reasonable doubt is the kind of doubt
            that would make a reasonable person hesitate to
            act. Proof beyond a reasonable doubt, therefore,
            must be proof of such a convincing character that a
            reasonable person would not hesitate to rely and
            act upon it. However, proof beyond a reasonable
            doubt does not mean proof beyond all possible
            doubt.


Rogers proffered the addition of the following sentence:             "A reasonable
doubt is one that fairly and naturally arises from the evidence or lack of
evidence produced by the government."            Appellant's Br. 15.      The Court
refused to supplement its instructions to the jury in this way.


      The Constitution requires that a trial court instruct the jury on the
government's burden of proof.     Victor v. Nebraska, 114 S. Ct. 1243 (1994).
The   instruction    must   "convey    the   concepts   of   reasonable   doubt   and
presumption of innocence . . .."        United




                                         -6-
States v. Collins, 66 F.3d 984, 987 (8th Cir. 1995).          However, a "defendant
is    not   entitled   to     a   particularly    worded   instruction   where   the
instruction[] given . . . correctly state[s] the applicable law and
adequately and fairly cover[s] the substance of the requested instruction."
United States v. Parker, 32 F.3d 395, 401 (8th Cir. 1994).


       We are confident that the instruction given adequately informed
Rogers's jury, as it has many others, of the government's burden of proof.
The instruction has been repeatedly approved by this Court as an accurate
statement of the requisite burden of proof.           See, e.g., United States v.
Mabry, 3 F.3d 244, 249 (8th Cir. 1993), cert. denied, 114 S. Ct. 1403
(1994).     Thus, it was not error for the Court to refuse to supplement its
charge to the jury.2        The additional language, in any event, says nothing
that is not already obvious to people of common sense.              That a lack of
evidence may cause one to have a reasonable doubt is self-evident.


                                          IV.


       Finally, Rogers claims that the evidence was insufficient to support
his    convictions     of    conspiracy   to     distribute   methamphetamine    and
distribution of methamphetamine.          In reviewing this claim, we view the
evidence in the light most favorable to the verdict, giving the government
the benefit of all reasonable inferences.          Shoffner, 71 F.3d at 1433.     We
reverse only if no reasonable jury could have concluded that the defendant
was guilty beyond a




       2
      Our sister circuits have considered this exact claim -- that
it was error for the district court to refuse to instruct the jury
that reasonable doubt may arise from a lack of evidence -- and
rejected it. See, e.g., United States v. Baskin, 886 F.2d 383, 388
(D.C. Cir. 1989) (reasonable doubt instruction not error where
court refuses to include "lack of evidence" language), cert.
denied, 494 U.S. 1089 (1990); United States v. Tant, 412 F.2d 840,
840-41 (5th Cir.) (same), cert. denied, 396 U.S. 876 (1969); United
States v. Carus; 358 F.2d 184, 187 (2d Cir. 1966) (same).

                                          -7-
reasonable doubt.    Ibid.


       To prove that Rogers engaged in a drug conspiracy, the                government
must demonstrate that an agreement existed between at least two people;
that   the   defendant   knew   of   the   conspiracy;    and   that   the   defendant
intentionally joined the conspiracy.         Ibid.    To prove that Rogers engaged
in the distribution of methamphetamine, the government was required to show
that Rogers knowingly sold or otherwise transferred methamphetamine.


       The evidence was more than sufficient for the jury to find Rogers
guilty beyond a reasonable doubt.                Several of Rogers's     alleged co-
conspirators testified against him, including Pyle and Tolkan.                    Their
testimony established that Rogers supplied them with methamphetamine in
resale quantities on several occasions, including the dates charged in the
indictment.     United States v. Eneff, 79 F.3d 104, 105 (8th Cir. 1996)
("evidence of multiple sales of resale quantities is sufficient in and of
itself to make a submissible case of a conspiracy to distribute").               But we
need not depend solely on the testimony of co-conspirators in this case.
Their testimony was corroborated by seemingly disinterested witnesses and
telephone records from various hotels where the men met.                     Moreover,
Rogers's business, B & W, was directly connected with the transfer of drug
money from Missouri to California, as evidenced by Western Union receipts.


       Rogers points out that the testimony of his alleged co-conspirators
may have been influenced by their interest in receiving more lenient
sentences.    Self-interest may have been the impetus for their testimony,
but that fact does not render the testimony incredible.                Whether or not
their testimony was credible was for the jury to decide.           United States v.
Jenkins, 78 F.3d 1283, 1287 (8th Cir. 1996).           Especially given the extent
of corroborative evidence, it was reasonable for the jury to believe the
alleged co-conspirators' account of Rogers's involvement.




                                           -8-
The judgment is affirmed.


A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -9-